J-S68002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

MICHAEL WILLIAM EDMONSON,

                            Appellant                No. 940 WDA 2015


             Appeal from the Judgment of Sentence May 15, 2015
               In the Court of Common Pleas of Bedford County
             Criminal Division at No(s): CP-05-CR-0000148-2014


BEFORE: SHOGAN, SOLANO, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 20, 2017

       Appellant, Michael William Edmonson, appeals from the judgment of

sentence entered following his conviction of multiple counts of crimes related

to his repeated sexual assault on his three minor daughters. We affirm.

       We summarize the procedural history of this case as follows.     In an

information filed on July 9, 2014, Appellant was charged with a total of 250

counts of sex crimes committed between January 1, 2002, and February 22,

2014.1 Appellant filed a motion in limine on January 22, 2015. In an order

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Specifically, the Commonwealth charged Appellant with fourteen counts of
rape of a child; fourteen counts of involuntary deviate sexual intercourse;
eighteen counts of involuntary deviate sexual intercourse with a victim under
the age of sixteen; eighteen counts of incest; eighteen counts of rape by
(Footnote Continued Next Page)
J-S68002-16


dated January 22, 2015, the trial court granted in part and denied in part

Appellant’s motion in limine. In addition, the trial court’s order stated that

multiple charges listed in the criminal information were nol prossed.2     On

January 22, 2015, a jury convicted Appellant of all charges that had not

been nol prossed, for a total of ninety-six separate convictions. On May 15,

2015, the trial court, after determining that a multitude of Appellant’s

                       _______________________
(Footnote Continued)

threat of forcible compulsion; eighteen counts of statutory sexual assault
where the victim is under the age of sixteen and the perpetrator is more
than eleven years older than the victim; eighteen counts of statutory sexual
assault where the victim is under the age of sixteen and the perpetrator is
four years older but less than eight years older than the victim; fourteen
counts of aggravated indecent assault of a person less than thirteen years of
age; eighteen counts of aggravated indecent assault where the victim is less
than sixteen years of age; fourteen counts of incest of a minor; eighteen
counts of corruption of minors graded as a first-degree misdemeanor;
eighteen counts of corruption of minors graded as a third-degree felony;
eighteen counts of endangering the welfare of children; fourteen counts of
indecent assault of a person less than thirteen years of age; and eighteen
counts of indecent assault of a person less than sixteen years of age.
2
  The following charges remained after multiple counts were nol prossed: six
counts of rape of a child; two counts of involuntary deviate sexual
intercourse; eight counts of involuntary deviate sexual intercourse with a
victim under the age of sixteen; eighteen counts of incest; eighteen counts
of rape by threat of forcible compulsion; five counts of statutory sexual
assault where the victim is under the age of sixteen and the perpetrator is
more than eleven years older than the victim; thirteen counts of statutory
sexual assault where the victim is under the age of sixteen and the
perpetrator is four years older but less than eight years older than the
victim; twelve counts of aggravated indecent assault where the victim is less
than sixteen years of age; six counts of incest of a minor; three counts of
corruption of minors graded as a first-degree misdemeanor; three counts of
endangering the welfare of children; one count of indecent assault of a
person less than thirteen years of age; and one count of indecent assault of
a person less than sixteen years of age.



                                            -2-
J-S68002-16


convictions merged for sentencing purposes, sentenced Appellant to serve

an aggregate term of incarceration of ninety-nine to 200 years. In addition,

after a hearing, the trial court determined that Appellant should be classified

as a sexually violent predator (“SVP”).    This timely appeal followed.   Both

Appellant and the trial court have complied with Pa.R.A.P. 1925.

      On November 18, 2015, Appellant filed with this Court an “application

for relief to file post sentence motion nunc pro tunc.”     On November 23,

2015, this Court entered an order that granted Appellant’s motion and

remanded this matter to the trial court for the filing and disposition of the

requested post-sentence motion nunc pro tunc, and we retained jurisdiction.

Appellant filed a post-sentence motion nunc pro tunc with the trial court on

December 3, 2015.        On December 11, 2015, the trial court denied

Appellant’s post-sentence motion and returned the record to this Court.

      Appellant now presents the following issues for our review:

      I. APPELLANT CHALLENGES THE SUFFICIENCY OF THE
      EVIDENCE TO CONVICT HIM OF THE OFFENSES OF RAPE OF A
      CHILD LESS THAN THIRTEEN, 18 Pa.C.S.A. § 3121 (c),
      INVOLUNATARY [sic] DEIVAT [sic] SEXUAL INTERCOURSE LESS
      THAN THIRTEEN, 18 Pa.C.S.A. § 3123 (b), INVOLUNTARY
      DEVIATE SEXUAL INTERCOURSE LESS THAN SIXTEEN, 18
      Pa.C.S.A. § 3123 (a)(7), RAPE THREAT OF FORCIBLE
      COMPULSION, 18 Pa.C.S.A. § 3121 (a)(2), STATUTORY SEXUAL
      ASSAULT, 18 Pa.C.S.A. § 3122.1, AGGRAVATED INDECENT
      ASSAULT LESS THAN SIXTEEN, 18 Pa.C.S.A. § 3125 (a)(8),
      INCEST OF A MINOR, 18 Pa.C.S.A. § 4302 (b), INDECENT
      ASSAULT LESS THAN THIRTEEN, 18 Pa.C.S.A. § 3126 (a)(7),
      INDECENT ASSAULT LESS THAN SIXTEEN, 18 Pa.C.S.A. 3126
      (a)(8), AS THE EVIDENCE AT TRIAL FAILED TO PROVE IN EACH
      COUNT THE AGES OF THE VICTIMS AT THE TIME OF EACH
      OFFENSE WITH SUFFICIENT SPECIFICITY.

                                     -3-
J-S68002-16



     II. APPELLANT CHALLENGES THE SUFFICIENCY OF THE
     EVIDENCE TO CONVICT HIM OF ALL COUNTS, AS THE EVIDENCE
     ADDUCED AT TRIAL FAILED TO PROVE: (a) CAUSATION,
     NAMELY, THAT APPELLANT COMMITTED ANY ACT OF SEXUAL
     VIOLATION AND/OR ASSAULT AGAINST ANY OF THE ALLEGED
     VICTIMS AND, (b) INTENT, NAMELY, THAT APPELLANT
     INTENDED TO ASSAULT THE ALLEGED VICTIMS IN THIS
     MATTER.

     III. APPELLANT ASSERTS THAT THE JURY’S VERDICT ON ALL
     COUNTS WAS AGAINST THE WEIGHT OF THE EVIDENCE
     INASMUCH AS NO CREDIBLE TESTIMONY WAS PRESENTED TO
     SUPPORT THE ALLEGATIONS THAT APPELLANT SEXUALLY
     VIOLATED THE ALLEGED VICTIMS IN ANY MANNER.

     IV. APPELLANT ASSERTS THAT THE TRIAL COURT ERRED WHEN
     IT DENIED HIS MOTION IN LIMINE REQUESTING THE
     DISMISSAL OF COUNTS 83 THROUGH 118 AS SET FORTH IN
     PARAGRAPHS 14, 15 16 AND 17 OF SAID MOTION, FILED OF
     RECORD ON JANUARY 22, 2015, RELATING TO THE STATUTORY
     SEXUAL ASSAULT COUNTS AS IMPROPERLY CHARGED AS THESE
     CHARGES PERTAIN TO ALL THREE ALLEGED VICTIMS IN THE
     INSTANT MATTER FRO [sic] OFFENSES THAT ALLEGEDLY
     OCCURRED BETWEEN THE YEARS OF 2002 THROUGH 2014, THE
     MARJORITY [sic] OF WHICH OCCURRED BEFORE THE FEBRUARY
     21, 2012 EFFECTIVE DATE OF THE CURRENT FORM OF 18
     Pa.C.S.A. § 3122.1.

     V. APPELLANT ASSERTS THAT THE TRIAL COURT ERRED WHEN
     IT DENIED HIS MOTION IN LIMINE REQUESTING A PRECLUSION
     OF   EVIDENCE   PRESENTED    BY   THE   COMMONWEALTH
     PERTAINING TO HIS USE OF CONTROLLED SUBSTANCES
     PURSUANT TO Pa.R.E. 404(b) AS THE PREJUDICE CAUSED TO
     APPELLANT BY THE ADMISSION OF SAID EVIDENCE GREATLY
     OUTWEIGHED THE PROBATIVE VALUE AND WAS NOT BEING
     OFFERED BY THE COMMONWEALTH TO PROVE, MOTIVE,
     OPPORTUNITY, INTENT, PREPARATION, PLAN, KNOWLEDGE,
     IDENTITY, ABSENCE OF MISTAKE OR LACK OF ACCIDENT.

     VI. WHETHER THE TRIAL COURT ERRED WHEN IT RULED THAT
     THE COMMONWEALTH DEMONSTRATED BY CLEAR AND
     CONVINCING EVIDENCE THAT APPELLANT IS A SEXUALLY
     VIOLENT PREDATOR.

                              -4-
J-S68002-16



      VII. THE TRIAL COURT ERRED WHEN IT FAILED TO MERGE THE
      SENTENCES FOR COUNTS 30 AND 36 WITH THE SENTENCES
      IMPOSED ON COUNTS 1 THROUGH 6 PERTAINING TO RAPE OF A
      CHILD AS THE ELEMENTS OF THE OFFENSES INCLUDED IN
      COUNTS 30 AND 36 MERGE WITH THE RAPE OF A CHILD
      COUNTS.

      VIII. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION
      WHEN IT IMPOSED AN EXCESSIVE SENTENCE OF NOT LESS
      THAN NINETY-NINE (99) YEARS NOR MORE THAN TWO
      HUNDRED (200) YEARS AS THE APPELLANT’S PRIOR RECORD
      SCORE WAS ZERO (0).

Appellant’s Brief at 9-12.

      Appellant first argues that there was insufficient evidence to support

his convictions. Appellant’s Brief at 17-26. Specifically, Appellant contends

that the Commonwealth failed to prove the necessary ages of the victims at

the times of the various offenses.     With regard to victim S.E., Appellant

states:

            Given [her] testimony, which was inconsistent with prior
      testimony given at the preliminary hearing and prior statements
      given to law enforcement, her testimony as to her age at the
      time of the alleged offenses cannot be sufficient as the sole
      evidence presented by the Commonwealth to substantiate the
      age elements of the offenses related to S.E.

Appellant’s Brief at 21.

      With regard to victim T.W., Appellant avers the following:

             As to the assertion that T.W. was under the age of sixteen
      at the time of the offenses, given T.W.’s lack of clarity as to her
      age at the time the offenses began, her assertion as to her age
      at the time the offenses ended cannot be trusted. T.W. testified
      that she was fifteen when the abuse ended at which time she
      stopped visiting with Appellant.     (Trial T. 211).     T.W. also
      testified that she and B.E. are only eleven months apart in age.

                                     -5-
J-S68002-16


      (Trial T. 220). B.E. also testified that the abuse she allegedly
      suffered ended when she was fifteen years of age. (Trial T.
      166). Given the extreme closeness of the two victims’ ages,
      their assertions that they were both fifteen at the time the abuse
      against each of them ended is completely untrustworthy.

Appellant’s Brief at 24-25.

      Concerning victim B.E., Appellant states the following:

             As with T.W.’s testimony, B.E. could not specifically state
      the age at which the abuse occurred. Further, just as T.W., B.E.
      claimed that the abuse ended when she was fifteen. Given the
      fact that T.W. testified that she and B.E. are only eleven months
      apart, it is near impossible that both women could be correct
      that they were both under the age of sixteen when the abuse
      ended. (Trial T. 220).

Appellant’s Brief at 25.      Thus, in actuality, Appellant’s argument is

challenging whether the testimony offered by the victims was credible and

reliable.

      We observe that we analyze arguments challenging the sufficiency of

the evidence under the following parameters:

             Our standard when reviewing the sufficiency of the
      evidence is whether the evidence at trial, and all reasonable
      inferences derived therefrom, when viewed in the light most
      favorable to the Commonwealth as verdict-winner, are sufficient
      to establish all elements of the offense beyond a reasonable
      doubt.     We may not weigh the evidence or substitute our
      judgment for that of the fact-finder. Additionally, the evidence
      at trial need not preclude every possibility of innocence, and the
      fact-finder is free to resolve any doubts regarding a defendant’s
      guilt unless the evidence is so weak and inconclusive that as a
      matter of law no probability of fact may be drawn from the
      combined circumstances. When evaluating the credibility and
      weight of the evidence, the fact-finder is free to believe all, part
      or none of the evidence. For purposes of our review under these
      principles, we must review the entire record and consider all of
      the evidence introduced.

                                     -6-
J-S68002-16



Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)

(quoting Commonwealth v. Emler, 903 A.2d 1273, 1276-1277 (Pa. Super.

2006)).

      However, a sufficiency of the evidence review does not include an

assessment of the credibility of the testimony. Commonwealth v. Wilson,

825 A.2d 710, 713-714 (Pa. Super. 2003). Such a claim is more properly

characterized as a weight of the evidence challenge. Id. A challenge to the

weight of the evidence questions which evidence is to be believed.

Commonwealth v. Charlton, 902 A.2d 554, 561 (Pa. Super. 2006).

Indeed, claims challenging the weight of the evidence and sufficiency of the

evidence are clearly distinct. See Commonwealth v. Widmer, 744 A.2d

745 (Pa. 2000) (discussing the distinctions between a claim challenging the

sufficiency of the evidence and a claim that the verdict is against the weight

of the evidence).   “A true weight of the evidence challenge concedes that

sufficient evidence exists to sustain the verdict but questions which evidence

is to be believed.” Charlton, 902 A.2d at 561 (quoting Commonwealth v.

Galindes, 786 A.2d 1004, 1013 (Pa. Super. 2001)).

      Appellant has failed to preserve a challenge to the weight of the

evidence for our review. Pa.R.Crim.P. 607 and its comment instruct that in

order to preserve a claim that a verdict is against the weight of the

evidence, the issue must be raised with the trial judge in a motion for a new

trial either orally or in writing prior to sentencing, or in a post-sentence

                                    -7-
J-S68002-16


motion. Pa.R.Crim.P. 607. Here, Appellant never filed with the trial court an

oral or written motion for a new trial prior to sentencing, or a post-sentence

motion which challenged the weight of the evidence.3 Accordingly, the issue

challenging the weight of the evidence is waived.            Pa.R.Crim.P. 607;

Commonwealth v. Butler, 729 A.2d 1134, 1140 (Pa. Super. 1999)

(holding that a challenge to the weight of the evidence is waived for failure

to present the issue first to the trial court).

       Appellant next purports to argue that there was insufficient evidence

to support all of his convictions because the Commonwealth failed to prove

causation and intent.        Appellant’s Brief at 26-30.   Appellant begins his

argument in this regard as follows:

             The Commonwealth’s case rested upon the credibility of
       the alleged victims all of whom were the children of Appellant
       each having a difficult and estranged relationship. All three
       victims gave versions of events that call their credibility into
       question.    While credibility is not cited in the sufficiency
       standard, the credibility of the witnesses is a part of “all
       reasonable inferences” deducted from the evidence they
       provided.    Given the problems with the credibility of each
       victim’s version of events, the Commonwealth’s reliance on their
       testimony as the primary evidence in the matter cannot provide
       any type of reasonable basis for a finding of guilt beyond a
       reasonable doubt.

Appellant’s Brief at 27. Appellant concludes his argument with the following

sentence:

____________________________________________


3
   In his post-sentence motion nunc pro tunc Appellant challenged the
discretionary aspects of the sentence imposed by the trial court.



                                           -8-
J-S68002-16


            Appellant argues that the lack of credible evidence that he
      sexually assaulted the three victims even viewed in a light most
      favorable to the Commonwealth as the verdict winner cannot
      support any finding or reasonable inference of guilt beyond a
      reasonable doubt as the versions of events supplied by all three
      alleged victims are too bizarre and nonsensical to be sufficient to
      support the convictions against Appellant.

Appellant’s Brief at 29.

      Again, we are constrained to conclude that Appellant’s issue, which

assails the credibility of the victims’ testimony, is actually a challenge to the

weight of the evidence.     As such, we must conclude that the issue is not

preserved due to Appellant’s failure to present a proper challenge to the

weight of the evidence to the trial court. Therefore, we find that this issue

attacking the weight of the evidence is waived. Pa.R.Crim.P. 607; Butler,

729 A.2d at 1140.

      Appellant next argues that the jury’s verdict was against the weight of

the evidence. Appellant’s Brief at 30-31. Appellant contends that the jury’s

verdicts of guilty as to all counts was against the weight of the evidence

because there was no credible testimony that he “sexually violated the

alleged victims in any manner.” Id. at 30.

      As we previously stated, in order to preserve for appellate review a

claim that a verdict is against the weight of the evidence, the claim must

first be raised before the trial court. Specifically, the issue must be raised

with the trial judge in a motion for a new trial either orally or in writing prior

to sentencing, or in a post-sentence motion. Pa.R.Crim.P. 607. Butler, 729


                                      -9-
J-S68002-16


A.2d at 1140.     As we observed, our review of the record reflects that

Appellant failed to raise any challenge to the weight of the evidence before

the trial court. Accordingly, this issue is waived.

      In his fourth issue, Appellant argues that the trial court erred in

denying his motion in limine, which requested the dismissal of statutory

sexual assault charges. Appellant’s Brief at 31-35. In his motion to dismiss,

Appellant explained that the statutory sexual assault charges brought

against Appellant were for offenses committed during the years 2002

through 2014. Motion in Limine, 1/22/15, at 3. However, the statute for

statutory sexual assault was amended and its current form became effective

on February 21, 2012, which was while the offenses were ongoing. Id. As

Appellant observes, the trial court never formally ruled on the motion to

dismiss the charges. Appellant’s Brief at 33.

      Before we address the merits of this issue, we must determine

whether Appellant preserved this claim for appeal. Pursuant to Pennsylvania

Rule of Appellate Procedure 302, issues that are not raised in the lower court

are waived and cannot be raised for the first time on appeal.       Pa.R.A.P.

302(a).   Moreover, we have long held that “[a] claim which has not been

raised before the trial court cannot be raised for the first time on appeal.”

Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa. Super. 2000). Even

issues of constitutional dimension cannot be raised for the first time on

appeal. Commonwealth v. Strunk, 953 A.2d 577, 579 (Pa. Super. 2008);


                                     - 10 -
J-S68002-16


Commonwealth v. Ryan, 909 A.2d 839, 845 (Pa. Super. 2006) (noting

that “[a] theory of error different from that presented to the trial jurist is

waived on appeal, even if both theories support the same basic allegation of

error which gives rise to the claim for relief.”). Thus, only claims properly

presented in the trial court are preserved for appeal.     In addition, it is an

appellant’s obligation to demonstrate which appellate issues were preserved

for review. Pa.R.A.P. 2117(c), 2119(e).

        Our review of the record reflects that Appellant sought dismissal of the

statutory sexual assault charges in his motion in limine filed immediately

prior to trial.   Motion in Limine, 1/22/15, at 3.   The trial court heard oral

argument on Appellant’s request immediately prior to trial. N.T., 1/22/15,

at 5.    During the pretrial discussion, Appellant’s attorney explained to the

trial court the intervening change in the statute, and the Commonwealth

requested permission to amend the information.         Id. at 5-8.   During the

discussion with the trial court, the Commonwealth recommended addressing

any changes in the law on the verdict slip and explaining the situation to the

jury prior to its deliberations. Id. at 8-10. Specifically, the Commonwealth

suggested the following:

        If that makes sense? And I’ll break down what, after the
        testimony comes in, Your Honor, I’ll break down the charges I
        believe we’ve provided testimony for, and then prepare the
        verdict slip accordingly. But I think the verdict slip should say:
        This charge, this victim, this date. And then the jury can say
        “guilty” or “not guilty” to that, to that charge as it is written.




                                      - 11 -
J-S68002-16


Id. at 10.   The trial court then asked defense counsel whether she had a

problem with the Commonwealth’s suggestion, and Appellant’s counsel

specifically stated:

      No. I’m satisfied, Your Honor. The follow --

                                     ***

      Yes, I think that addresses the issue.

Id.   The trial court then explained that it was, indeed, granting the

Commonwealth’s motion to amend the information with regard to the

charges of statutory sexual assault. Id. at 11-13.

      Because Appellant’s counsel acquiesced to the amendment of the

information as proposed by the Commonwealth, Appellant cannot now argue

that the trial court erred in permitting the amendment to the criminal

information. Consequently, we are left to conclude that Appellant failed to

preserve this issue for appellate review.

      In his fifth issue, Appellant again argues that the trial court erred in

denying a portion of his motion in limine.     Appellant’s Brief at 35-38.   In

particular, Appellant contends that the trial court erred in failing to preclude

evidence presented by the Commonwealth pertaining to Appellant’s alleged

use of controlled substances, to which Appellant admitted in a telephone

conversation with one of the victims.

      It is well settled that “[t]he admission of evidence is within the sound

discretion of the trial court, and will be reversed on appeal only upon a


                                     - 12 -
J-S68002-16


showing that the trial court clearly abused its discretion.” Commonwealth

v. Miles, 846 A.2d 132, 136 (Pa. Super. 2004) (en banc) (citing

Commonwealth v. Lilliock, 740 A.2d 237 (Pa. Super. 1999)).                  Abuse of

discretion requires a finding of misapplication of the law, a failure to apply

the law, or judgment by the trial court that exhibits bias, ill-will, prejudice,

partiality, or was manifestly unreasonable, as reflected by the record.

Commonwealth v. Montalvo, 986 A.2d 84, 94 (Pa. 2009).

       A motion in limine is a procedure for obtaining a ruling on the

admissibility of evidence prior to or during trial, but before the evidence has

been offered.     Commonwealth v. Freidl, 834 A.2d 638, 641 (Pa. Super.

2003). The basic requisite for the admissibility of any evidence in a case is

that it be competent and relevant.             Id. A trial court should find evidence

admissible if it is relevant, that is “if it logically tends to establish a material

fact in the case, tends to make a fact at issue more or less probable, or

supports a reasonable inference or presumption regarding a material fact.”

Commonwealth v. Williams, 896 A.2d 523, 539 (Pa. 2006) (quoting

Commonwealth v. Stallworth, 781 A.2d 110, 117-118 (Pa. 2001)).

       Pennsylvania Rule of Evidence 4024 expressly provides that “[a]ll

relevant evidence is admissible, except as otherwise provided by law[,]” and

____________________________________________


4
   We note that the Pennsylvania Rules of Evidence were rescinded and
replaced, effective March 18, 2013.    As set forth in the explanatory
comments to the new rules, they now “closely follow the format, language,
(Footnote Continued Next Page)


                                          - 13 -
J-S68002-16


“[e]vidence    that     is   not   relevant      is   not   admissible.”     Pa.R.E.   402.

Pennsylvania Rule of Evidence 401 defines “Relevant Evidence” as evidence

having “any tendency to make a fact more or less probable than it would be

without the evidence;” and “the fact is of consequence in determining the

action.” Pa.R.E. 401.

      Likewise, Pennsylvania Rule of Evidence 403 sets forth that relevant

evidence may be excluded “if its probative value is outweighed by a danger

of unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Pa.R.E. 403.

The comment to Pa.R.E. 403 defines “[u]nfair prejudice” as “a tendency to

suggest decision on an improper basis or to divert the jury’s attention away

from its duty of weighing the evidence impartially.”                   Pa.R.E. 403 cmt.

Furthermore, our Supreme Court has noted previously that “[e]vidence will

not be prohibited merely because it is harmful to the defendant.”

Commonwealth            v.   Dillon,    925       A.2d      131,   138–139   (Pa.   2007).

“[E]xclusion is limited to evidence so prejudicial that it would inflame the

jury to make a decision based upon something other than the legal

propositions relevant to the case.”              Commonwealth v. Page, 965 A.2d
                       _______________________
(Footnote Continued)

and style of the amended Federal Rules of Evidence. The goal of the
Pennsylvania Supreme Court’s rescission and replacement of the
Pennsylvania Rules of Evidence was . . . to make its rules more easily
understood and to make the format and terminology more consistent, but to
leave the substantive content unchanged.”           Explanatory Comments
preceding the Pennsylvania Rules of Evidence, at ¶ 2.



                                           - 14 -
J-S68002-16


1212, 1220 (Pa. Super. 2009) (citing Commonwealth v. Owens, 929 A.2d

1187, 1191 (Pa. Super. 2007)).

      As a general rule, a defendant’s prior bad acts, including convictions,

are   not   admissible   to   prove   criminal    propensity   or   bad    character.

Commonwealth v. Paddy, 800 A.2d 294, 307 (Pa. 2002).                      Pa.R.E. 404

states, in pertinent part, as follows:

      (b) Crimes, Wrongs or Other Acts.

            (1) Prohibited Uses. Evidence of a crime, wrong, or other
      act is not admissible to prove a person’s character in order to
      show that on a particular occasion the person acted in
      accordance with the character.

             (2) Permitted Uses. This evidence may be admissible for
      another purpose, such as proving motive, opportunity, intent,
      preparation, plan, knowledge, identity, absence of mistake, or
      lack of accident. In a criminal case this evidence is admissible
      only if the probative value of the evidence outweighs its potential
      for unfair prejudice.

            (3) Notice in a Criminal Case. In a criminal case the
      prosecutor must provide reasonable notice in advance of trial, or
      during trial if the court excuses pretrial notice on good cause
      shown, of the general nature of any such evidence the
      prosecutor intends to introduce at trial.

Pa.R.E. 404(b).    “This rule deals exclusively with the evidence of crimes,

wrongs or acts which a party seeks to admit to prove something about an

accused, a complainant or a witness.” Commonwealth v. Thompson, 779

A.2d 1195, 1201 (Pa. Super. 2001).            Such evidence may be admissible

“where it is relevant for some other legitimate purpose and not utilized




                                         - 15 -
J-S68002-16


solely to blacken the defendant’s character.” Commonwealth v. Russell,

938 A.2d 1082, 1092 (Pa. Super. 2007).

      Essentially, Rule 404(b) seeks to prevent misuse of other acts

evidence, on the grounds “that jurors might convict a defendant because

they perceive the defendant has a bad character or propensity to commit

crimes.”     Commonwealth v. Cascardo, 981 A.2d 245, 251 (Pa. Super.

2009). Nevertheless, when prior bad acts evidence is offered for some other

legitimate purpose, for example, where the evidence is relevant and part of

the chain or sequence of events that contributed to the natural development

of the facts, it may be admissible. Id. at 250.

      In addressing the admission of evidence of Appellant’s claim that he

used illegal narcotics and therefore could not remember his criminal actions,

the trial court offered the following analysis:

            [Appellant] claims that we erred in admitting statements
      regarding [Appellant’s] past drug use during the presentation to
      the jury of the consensually intercepted phone recording
      between [Appellant] and a victim.4 The evidence [Appellant]
      complains of is contained in the transcript of the consensually
      intercepted phone call, admitted as Commonwealth’s Exhibit #2.
      The relevant portions are as follows:

                                   (From page 2)
           “[T.W.]: That’s not what I’m asking. Why did you touch me?
           [Appellant]: I was on drugs babe.
           [T.W.]: You know, I do not remember that.”
                                   (From page 3)
           “[T.W.]: I just want to know why.
           [Appellant]: I had to been on drugs, I don’t remember.
           [T.W.]: Are you sorry for everything you did?
           [Appellant]: Yes I am. If I did, I’m so sorry. I did not. I
           had to been on drugs. I couldn’t have done this.”

                                     - 16 -
J-S68002-16


                               (From page 3)
       “[T.W.]: Why don’t you remember?
       [Appellant]: I was on drugs.
       [T.W.]: Well I don’t remember you ever doing the drugs. I
       remember you drunk but you never did drugs.
       [Appellant]: Yes I did.
       [T.W.]: Well you never did them when (indecipherable).
       [Appellant]: All the time. I was high on heroin.
       [T.W.]: I don’t remember any of that.”
                               (From page 5)
       “[T.W.]: You took our virginity and we can’t forget it.
       [Appellant]: I was on drugs bad. You know what heroin
       does to a person?
       [T.W.]: Why don’t I believe you though?”
                               (From page 8)
       “[T.W.]: Every weekend. More than once. How can’t you
       remember?
       [Appellant]: I was doing heroin.
       [T.W.]: What?
       [Appellant]: I was doing heroin.
       [T.W.]: I don’t believe you. I don’t believe any of the drug
       story.   I don’t know why you just don’t tell me you
       remember.”
          4
             We first note that the above statements were so
          woven throughout the recording and transcript that
          it was impossible to redact the recording/exhibit in
          order to remove the statements of which [Appellant]
          complains.

                                  ***

           We admitted the above statements as the Commonwealth
     did not offer them to prove [Appellant’s] drug use or any bad
     character therefrom. In fact, it was the Commonwealth’s theory
     that [Appellant’s] asserted drug use was untrue. Indeed, as is
     evident from the relevant portions of Commonwealth’s Exhibit
     #2, supra, on nearly every occasion [Appellant] blamed his lack
     of memory on his past use of drugs, the victim stated that she
     did not believe the assertions to be true.         Rather, the
     Commonwealth offered the statements for the purposes of
     knowledge, absence of mistake, and consciousness of guilt. We
     also found that the probative value of the evidence strongly
     outweighed the potential for prejudice against [Appellant].

                                  - 17 -
J-S68002-16


      Here, the evidence of the prior bad act-that is, drug use-is
      completely unrelated in nature to the charges for which
      [Appellant] was on trial. The value of the statements to the
      Commonwealth’s case, and the purposes for which it was
      offered, greatly outweighed any negative effect to [Appellant] on
      the jury’s verdict on the present charges. In short, we do not
      believe any jury would be more likely to convict [Appellant] of
      sexually molesting his own children merely because he admitted
      to a past problem with controlled substances.          And, the
      prejudicial effect is diminished further since the Commonwealth
      and its witnesses intended to disprove the prior bad acts rather
      than prove them. For additional analysis on the issue, we
      respectfully direct the appellate court to our discussion in the
      record. See Pre-Trial Tr., pp. 11-15.

Trial Court Opinion, 11/10/15, at 6-8 (emphasis in original).

      The facts support the trial court’s conclusion that evidence of

Appellant’s alleged drug use was not offered to prove any bad character or

prior bad acts. Rather, the statements were used to establish knowledge,

absence of mistake, and consciousness of guilt. In addition, this evidence

establishes a complete history of the events.     Moreover, the potential for

prejudice from admission of this evidence does not outweigh its probative

value.   Accordingly, we conclude that the trial court did not abuse its

discretion in admitting the evidence. Thus, Appellant’s contrary claim lacks

merit.

      Appellant next challenges his classification as an SVP.      Appellant’s

Brief at 38-41.   Specifically, Appellant alleges that the trial court erred in

ruling that the Commonwealth demonstrated by clear and convincing

evidence that he is an SVP. Id. at 38.

      An SVP is defined as:

                                    - 18 -
J-S68002-16


      an individual convicted of [a sexually violent offense as set forth
      in 42 Pa.C.S. section 9799.14 (relating to sexual offenses and
      tier system) and who], is determined to be a sexually violent
      predator under [42 Pa.C.S.] section 9799.24 (relating to
      assessments) due to a mental abnormality or personality
      disorder that makes a person likely to engage in predatory
      sexually violent offenses.

42 Pa.C.S. § 9799.12. A “mental abnormality” is “[a] congenital or acquired

condition of a person that affects the emotional or volitional capacity of the

person in a manner that predisposes that person to the commission of

criminal sexual acts to a degree that makes the person a menace to the

health and safety of other persons.”     Id.   “Predatory” conduct is “an act

directed at a stranger or at a person with whom a relationship has been

instituted, established, maintained, or promoted, in whole or in part, in order

to facilitate or support victimization.” Id. The “salient inquiry for the trial

court is the identification of the impetus behind the commission of the crime,

coupled with the extent to which the offender is likely to reoffend.”

Commonwealth v. Dixon, 907 A.2d 533, 536 (Pa. Super. 2006).

However, the risk of re-offending is but one factor to be considered when

making    an    assessment;    it   is   not   an   “independent     element.”

Commonwealth v. Morgan, 16 A.3d 1165, 1170–1172 (Pa. Super. 2011)

(citations omitted).

      When the defendant is convicted of an offense listed in 42 Pa.C.S. §

9799.14, the trial court orders the Sexual Offender Assessment Board (“the

Board”) to evaluate whether to recommend classifying the defendant as an


                                    - 19 -
J-S68002-16


SVP.   Commonwealth v. Hollingshead, 111 A.3d 186, 189 (Pa. Super.

2015). The evaluator whom the Board selects to perform the assessment

must weigh the following fifteen factors: whether the instant offense

involved multiple victims; whether the defendant exceeded the means

necessary to achieve the offense; the nature of the sexual contact with the

victim(s); the defendant’s relationship with the victim(s); the victim(s)’

age(s); whether the instant offense included a display of unusual cruelty by

the defendant during the commission of the offense; the victim(s)’ mental

capacity(ies); the defendant’s prior criminal record; whether the defendant

completed any prior sentence(s); whether the defendant participated in

available     programs    for   sexual    offenders;   the    defendant’s   age;   the

defendant’s use of illegal drugs; whether the defendant suffers from a

mental      illness,   mental   disability,   or   mental    abnormality;   behavioral

characteristics that contribute to the defendant’s conduct; and any other

factor reasonably related to the defendant’s risk of reoffending.             See 42

Pa.C.S. § 9799.24(b) (setting forth assessment factors). It is not necessary

for all factors, or any particular number of them, to be present to support an

SVP designation.        Commonwealth v. Feucht, 955 A.2d 377, 381 (Pa.

Super. 2008).

       The Board must submit its written assessment to the district attorney,

42 Pa.C.S. § 9799.24(c), who then files a praecipe to schedule an SVP

hearing. 42 Pa.C.S. § 9799.24(e)(1). The Commonwealth has the burden


                                          - 20 -
J-S68002-16


at the hearing of proving by clear and convincing evidence that the

defendant is an SVP.         42 Pa.C.S. § 9799.24(e)(3).         The Commonwealth

meets its burden by submitting evidence that is “so clear, direct, weighty,

and convincing as to enable the [trier of fact] to come to a clear conviction,

without    hesitancy,   of    the   truth   of   the   precise    facts   at   issue.”

Commonwealth v. Meals, 912 A.2d 213, 219 (Pa. 2006).

      Our standard and scope of review is well-settled:

      In order to affirm an SVP designation, we, as a reviewing court,
      must be able to conclude that the fact-finder found clear and
      convincing evidence that the individual is a[n SVP]. As with any
      sufficiency of the evidence claim, we view all evidence and
      reasonable inferences therefrom in the light most favorable to
      the Commonwealth. We will reverse a trial court’s determination
      of SVP status only if the Commonwealth has not presented clear
      and convincing evidence that each element of the statute has
      been satisfied.

Hollingshead, 111 A.3d at 189.

      In addressing Appellant’s issue in this regard, the trial court opined as

follows:

      At the sentencing hearing, the Commonwealth produced the
      uncontested testimony of Herbert Hays, a board member for the
      Pennsylvania Sexual Offenders Assessment Board, who we
      accepted as an expert in the assessment and treatment of sex
      offenders. We found Mr. Hays to be a credible witness and
      accepted his testimony as fact. Given the very young ages of
      the victims, the number of victims, the prolonged length of the
      sexual molestation, and the fact that [Appellant] molested his
      own children, we found by clear and convincing evidence that
      [Appellant] suffered from the mental abnormality of pedophilia.
      In addition, especially given the extremely violent nature of
      some of the acts involving the threat of firearms, we also found
      by clear and convincing evidence that [Appellant] was likely to
      engage in predatory, sexually violent behaviors. As such, we

                                       - 21 -
J-S68002-16


      believe [Appellant’s] classification as [an SVP] to be appropriate.
      We respectfully direct the appellate court to our reasons on the
      record for further discussion.       See SVP Determination and
      Sentencing Hearing Tr., pp. 34-36.

Trial Court Opinion, 11/10/15, at 8-9.

      Our review of the record reflects that at Appellant’s SVP hearing, the

Commonwealth presented the expert testimony of Mr. Hays, who opined

that Appellant is an SVP based upon multiple section 9799.24 factors. N.T.,

5/15/15, at 10-21. We have carefully reviewed the evidence, and we agree

with the trial court that the Commonwealth provided clear and convincing

evidence that Appellant is an SVP.       Therefore, Appellant’s claim to the

contrary fails.

      In his seventh issue, Appellant argues that the trial court erred at the

time of sentencing in failing to merge particular convictions for the purpose

of sentencing. Appellant’s Brief at 41-43. Specifically, Appellant alleges that

his convictions for involuntary deviate sexual intercourse with a person less

than sixteen years of age at counts thirty and thirty-six should have been

merged with his convictions of rape of a child at counts one through six. Id.

at 42-43.

      A claim that the trial court imposed an illegal sentence by failing to

merge convictions for sentencing is a question of law. Commonwealth v.

Duffy, 832 A.2d 1132, 1137 (Pa. Super. 2003). Accordingly, our standard

of review is plenary. Id.




                                    - 22 -
J-S68002-16


       Our legislature has addressed the mandatory merger of convictions for

the purpose of sentencing in section 9765 of the Sentencing Code, which

provides as follows:

       § 9765. Merger of sentences

       No crimes shall merge for sentencing purposes unless the crimes
       arise from a single criminal act and all of the statutory elements
       of one offense are included in the statutory elements of the
       other offense. Where crimes merge for sentencing purposes, the
       court may sentence the defendant only on the higher graded
       offense.

42 Pa.C.S. § 9765.

       In Commonwealth v. Baldwin, 985 A.2d 830 (Pa. 2009), our

Supreme Court summarized the appropriate test concerning merger of

convictions for sentencing as follows:

       The statute’s mandate is clear. It prohibits merger unless two
       distinct facts are present: 1) the crimes arise from a single
       criminal act; and 2) all of the statutory elements of one of
       the offenses are included in the statutory elements of the
       other.

Id. at 833 (emphases added).5

       In addressing Appellant’s issue concerning merger of convictions for

the purpose of sentencing, the trial court offered the following analysis:


____________________________________________


5
  We note the Commonwealth has indicated it “does not dispute that the
elements for Rape of a Child, the offense charged at Counts 1 through 6, can
constitute the same criminal conduct as Involuntary Deviate Sexual
Intercourse on a Child, the offense charged in Counts 30 and 36.”
Commonwealth’s Brief at 26 (emphasis in original).



                                          - 23 -
J-S68002-16


             [Appellant] claims that we erred in finding that counts 30
      and 36 did not merge with counts 1 through 6 at sentencing.
      We agree with [Appellant] that the elements for counts 1
      through 6 (Rape of a Child) can constitute the same criminal
      conduct as counts 30 and 36 (Involuntary Deviate Sexual
      Intercourse on a Child). However, as the verdict slip clearly
      indicates, the jury convicted [Appellant] of separate criminal acts
      between counts 1 through 6 and counts 30 and 36. Specifically,
      on count 30, the jury convicted [Appellant] of committing
      Involuntary Deviate Sexual Intercourse by having his daughter,
      [S.E.], perform oral sex on him after she took a shower. See
      Verdict Slip. This criminal act is factually distinct from any of the
      jury’s verdicts on counts 1 through 6.5 Likewise, on count 36,
      the jury convicted [Appellant] of committing Involuntary Deviate
      Sexual Intercourse by having anal sex with his daughter, [T.W.].
      See Verdict Slip. This criminal act is factually distinct from the
      jury’s verdicts on counts 1 through 6.6
            5
              According to the verdict slip, counts 1 and 2 are the
            only convictions pertaining to the same victim,
            [S.E.].   And, count 1 pertained to the victim
            performing oral sex on [Appellant] in a vehicle while
            count 2 pertained to [Appellant] having sexual
            intercourse with the victim on her brother’s birthday.
            Accordingly, these are clearly separate incidents and
            convictions from counts 1 through 6.
            6
              We do note that, on a large number of counts, we
            agreed with defense counsel and imposed no
            sentence due to merger. However, according to the
            jury’s verdicts, we found counts 30 and 36 to be
            separate and distinct incidents of [Appellant’s]
            criminal actions in counts 1 through 6. We also note
            that our discussion on this issue also appears in the
            record.    See SVP Determination and Sentencing
            Hearing, pp. 60-75.

Trial Court Opinion, 11/10/15, at 9-10.

      We have reviewed the record and are constrained to agree with the

trial court that the crimes in question do not arise from a single criminal act,




                                     - 24 -
J-S68002-16


so as to require merger. Specifically, the verdict slip provides, in pertinent

part, as follows:

      SEQ.          CHARGE

      1 Rape of a Child Less than 13 ([S.E.] first oral sex in car)

      2 Rape of a Child Less than 13 ([S.E.] first intercourse--Bday)

      3   Rape of a Child Less than 13 ([T.W.] first intercourse
      farmhouse)

      4 Rape of a Child Less than 13 ([T.W.] first oral sex in car)

      5 Rape of a Child Less than 13 ([T.W.] intercourse hood of car)

      6 Rape of a Child Less than 13 ([T.W.] intercourse D’s house)

                                     ***

      30 IDSI of a Child Less than 16 ([S.E.] oral sex after shower)

                                     ***

      36 IDSI of a Child Less than 16 ([T.W.] anal sex on couch)

Verdict Slip, 1/22/15, at 1.

      As the verdict slip reflects, the convictions at count one and count

thirty both concern oral sex performed with S.E., while the conviction at

count two pertains to the first episode of intercourse with S.E. However, the

conviction at count one deals with oral sex in a car, and the conviction at

count thirty deals with oral sex after a shower.         Accordingly, we are

constrained to conclude, as did the trial court, that these crimes do not arise

from a single criminal act.




                                    - 25 -
J-S68002-16


      Our review further reflects that the convictions at counts three through

six and count thirty-six each concern conduct with T.W. as the victim.

Specifically, the conviction at count thirty-six addresses Appellant having

anal sex with T.W. on the couch.        As the trial court aptly noted, this

particular criminal conduct is distinct from the crimes involving intercourse

and oral sex with T.W. listed at counts three through six.         Therefore,

because we conclude that none of the multiple crimes in question arises

from a single criminal act, Appellant’s claim lacks merit.

      In his final issue, Appellant argues that the trial court abused its

discretion in fashioning his sentence. Appellant’s Brief at 43-47. It is well

settled that a challenge to the discretionary aspects of a sentence is a

petition for permission to appeal, as the right to pursue such a claim is not

absolute.    Commonwealth v. Treadway, 104 A.3d 597, 599 (Pa. Super.

2014).      Before this Court may review the merits of a challenge to the

discretionary aspects of a sentence, we must engage in the following four-

pronged analysis:

      [W]e conduct a four part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citing

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006)).

                                     - 26 -
J-S68002-16


        We note that Appellant has met the first three parts of the four-prong

test:    Appellant filed a timely appeal; Appellant preserved the issue in a

post-sentence motion; and Appellant included a statement pursuant to

Pa.R.A.P. 2119(f) in his brief. Thus, we next assess whether Appellant has

raised a substantial question with respect to the issue he presents.

        Whether a particular issue constitutes a substantial question about the

appropriateness of a sentence is a question to be evaluated on a case-by-

case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).    As to what constitutes a substantial question, this Court does not

accept bald assertions of sentencing errors. Commonwealth v. Malovich,

903 A.2d 1247, 1252 (Pa. Super. 2006). An appellant must articulate the

reasons the sentencing court’s actions violated the Sentencing Code. Id. “A

substantial question will be found where the defendant advances a colorable

argument that the sentence imposed is either inconsistent with a specific

provision of the Sentencing Code or is contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Ventura, 975 A.2d

1128, 1133 (Pa. Super. 2009) (citations omitted).

        Appellant argues in his brief that “the sentence imposed was so

manifestly excessive as to constitute too severe a punishment” Appellant’s

Brief at 8.     Appellant highlights seven points allegedly supporting his

contention that his sentence was not individualized. Id. We have held that

a claim that the trial court abused its discretion in imposing a manifestly


                                     - 27 -
J-S68002-16


excessive sentencing that was not individualized raises a substantial

question.    See Commonwealth v. Simmons, 56 A.3d 1280, 1286 (Pa.

Super. 2012) (finding a substantial question in the defendant’s claim that his

sentence was manifestly excessive because the trial court failed to issue an

individualized sentence). Thus, we conclude that Appellant’s claim presents

a substantial question and we will review the merits of Appellant’s challenge.

       Our standard of review in appeals of sentencing is well-settled:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment.
       Rather, the appellant must establish, by reference to the record,
       that the sentencing court ignored or misapplied the law,
       exercised its judgment for reasons of partiality, prejudice, bias
       or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Mann, 957 A.2d 746, 749 (Pa. Super. 2008).

       A sentencing judge has broad discretion in determining a reasonable

penalty, and appellate courts afford the sentencing court great deference, as

it is the sentencing court that is in the best position to view the defendant’s

character, displays of remorse, defiance, or indifference, and the overall

effect and nature of the crime. Commonwealth v. Walls, 926 A.2d 957,

961 (Pa. 2007) (quotations and citations omitted). 6        When imposing a




____________________________________________


6
    The Walls Court instructed the following:

(Footnote Continued Next Page)


                                          - 28 -
J-S68002-16


sentence, the sentencing court must consider “the protection of the public,

the gravity of the offense as it relates to the impact on the life of the victim

and on the community, and the rehabilitative needs of the defendant.” 42

Pa.C.S. § 9721(b). As we have stated, “[A] court is required to consider the

particular circumstances of the offense and the character of the defendant.”

Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa. Super. 2002).                   In

particular, the sentencing court should refer to the defendant’s prior criminal

record, his age, personal characteristics, and his potential for rehabilitation.

Id.

      Appellant contends that the aggregate term of incarceration imposed

by the sentencing court is excessive in light of the factors presented to the
                       _______________________
(Footnote Continued)

      In making this “unreasonableness” inquiry, the General
      Assembly has set forth four factors that an appellate court is to
      consider:

      (d) Review of the record.—In reviewing the record the appellate
      court shall have regard for:

             (1) The nature of the circumstances of the offense
             and the history and characteristics of the defendant.

             (2) The opportunity of the sentencing court to
             observe the defendant, including any pre-sentence
             investigation.

             (3) The findings upon which the sentence was based.

             (4) The guidelines promulgated by the commission.

      42 Pa.C.S. § 9781(d).

Walls, 926 A.2d at 963.



                                           - 29 -
J-S68002-16


court, such as the facts that Appellant is middle-aged and “had a long

history of being a working, contributing member of the community with a

zero prior record score.” Appellant’s Brief at 46. Appellant alleges that in

ignoring these factors the court failed to impose an individualized sentence.

Id. For the reasons which follow, this claim lacks merit.

      Our review of the record reflects that, after the sentencing court

reviewed a presentence report and the sentencing guideline ranges, it

thoroughly addressed the issue of merger of convictions for sentencing.

Thereafter, the sentencing court received statements from the victims. In

addition, the sentencing court heard from Appellant’s attorney regarding

mitigating circumstances pertaining to Appellant’s character with a request

that a sentence be imposed which would allow Appellant to be paroled in his

senior years. Also, the sentencing court heard Appellant’s allocution, during

which he requested another trial. The sentencing court then listened to the

Commonwealth’s list of aggravating circumstances and request for sentences

at the top of the aggravated range for each offense and to run the sentences

consecutively. Finally, the sentencing court made the following statement:

      I think I could probably impose sentence on a lot more counts
      than I probably will here today. But my intent here is to fashion
      the sentence that I think is appropriate in length given the
      seriousness of the offense, his rehabilitative needs, and the
      protection of the public.

                                    ***

      These are very young victims. There are many of them. The
      three. They’re his own daughters. I mean really every factor I

                                    - 30 -
J-S68002-16


     think could go against you, . . ., is going against you. You’re not
     taking responsibility for it in any way. In fact, today, you’re
     blaming other people for it.        So, I mean there’s really no
     mitigation here. I think, you know, given the Guidelines, given
     the amount of the offenses, you can really impose anything. My
     intent is to incarcerate you for a very long time. And the reason
     for that is the fact that I think you are a danger. The one thing
     that the jury did find [is] that you actually used a firearm against
     one of you own daughters.

           Now, that would be one thing if it was by itself. But you
     used a firearm against your one daughter in order to sexually
     violate her. I don’t know that I could come up with a situation
     that would be any worse for a father to do to his daughter.

           So, given the gravity of the offense, the fact that I have
     found you to be [an SVP], that the children were raped by threat
     of force, at least in one instance, given their young ages, and
     given how long this was perpetrated on them, . . . I will impose
     the following sentence.

                                    ***

     Depending on how you look at the Guidelines on the statutory
     limit, I don’t know that I need to put my reasons on the record
     for the Rape charges, but I will. That’s based on the fact that
     Rape of a Child does not take into account that he sexually
     violated his own children. They were much younger in age than
     the required 13 years of age for the offense. That he, at least
     on one occasion . . . sexually violated his own daughter by threat
     of force with a firearm. And I, that I found him to be [an SVP].

           It is the intended aggregate sentence of the Court to be
     ninety-nine (99) years to two-hundred (200) years.

N.T., 5/15/15, at 61-72.

     In its opinion, the trial court made the following conclusion regarding

the sentence imposed:

     While the aggregate sentence of ninety-nine (99) to two-
     hundred (200) years is very substantial, we believe it is
     appropriate given the extreme circumstances of [Appellant’s]

                                    - 31 -
J-S68002-16


     criminal conduct. As we explained at the sentencing hearing,
     [Appellant] not only repeatedly sexually molested three children,
     but he did so on his own biological daughters and at very young
     ages. Moreover, [Appellant] not only sexually violated his own
     children over a prolonged period of time, but he did so by also
     threatening extreme violence with firearms if his victims did not
     comply with his sexual demands.           As such, we found no
     mitigating factors for [Appellant], and found the protection of the
     public and gravity of the offenses mandated complete
     incarceration for the lengthy period imposed.          Again, we
     respectfully direct the appellate court to our reasons on the
     record. See SVP Determination and Sentencing Hearing, pp. 60-
     75.

Trial Court Opinion, 11/10/15, at 10.

     Upon review of the record, we conclude that the sentencing court

presented adequate reasons for imposing the instant sentence upon

Appellant.   There is no indication that the trial court ignored any relevant

factors in fashioning the sentence. Indeed, Appellant has not identified or

supported any such claim. We agree with the sentencing court that its focus

properly was upon Appellant’s behavior during the commission of the crimes

and the danger Appellant imposes to society and the victims. Accordingly, it

is our determination that there was no abuse of discretion on the part of the

sentencing court. Hence, we conclude this claim lacks merit. Based on the

foregoing, we affirm the judgment of sentence.

     Judgment of sentence affirmed.




                                    - 32 -
J-S68002-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2017




                          - 33 -